VAN FLEET, District Judge.
This, like case No. 2363 (Boyd v. M. K. Wall, 217 Fed. 550) just decided, is an appeal from a judgment affirming the order of tlie referee awarding a vendor’s lien upon property of the bankrupt, and arises out of the same bankruptcy proceeding. Excepting only as to the traet of land involved and the date -of sale, the material facts are not to bo distinguished in legal effect from those in the last-mentioned ease; and, as the appeal is submitted practically upon the briefs in that case and no new points are urged, no'further discussion is required, hut the judgment may be affirmed on the authority of the opinion filed in that case.
It is so ordered.